         Case 6:17-cr-10004-JTM Document 97 Filed 09/24/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
            Plaintiff,

      vs.                                             No. 17-10004-JTM

GREGGORY K. O’NEAL,
            Defendant.



                            MEMORANDUM AND ORDER


      Defendant Greggory O’Neal has filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), based on his physical and mental condition

(O’Neal states he suffers from depression, bipolar disorder, adjustment disorder, and

obesity), and the associated risk presented by the COVID-19 virus. The statute provides

that the court may reduce a criminal sentence if there are extraordinary and compelling

reasons which warrant such a reduction, and if the reduction would be consistent with

the sentencing factors set forth in 18 U.S.C. § 3553(a). O’Neal was convicted in 2017 of

one count of possession of methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841. In light of the amount of large amount of methamphetamine involved
          Case 6:17-cr-10004-JTM Document 97 Filed 09/24/20 Page 2 of 3




(Dkt. 68, at 6-12) and his criminal history (id. at 18), O’Neal was sentenced to 60 months

imprisonment. (Dkt. 35).1

        Here the defendant has failed to document any medical condition which would

in fact place him at a higher risk from the COVID-19 virus. Most of his motion (Dkt. 92,

at 1-9) addresses the threat of the virus only at the most generic level. In addition, most

of the impairments cited by the defendant involve his mental state, and are not

recognized virus risk factors.2 Obesity, or course, can be a risk factor, but O’Neal has

failed to quantify or document his condition.3

        More important, even if the defendant had otherwise shown that he faced a

heightened risk from the virus, release would be inconsistent with § 3553(a). The

defendant engaged in methamphetamine trafficking on a large scale, and has a

substantial history of drug trafficking. At 36 years of age, O’Neal is a younger

individual. The court finds that a release now would fail to reflect the seriousness of his

offense, the need to provide just punishment, and to promote respect for the law.



1After the government filed a prompt Response to his motion on August 11, 2020 (Dkt. 94), the defendant
requested and received an extension of time to file a Reply, up to September 18, 2020. (Dkt. 96). However,
the defendant has filed neither a Reply nor requested extension. The court concludes that further delay in
resolving the defendant’s motion would be misplaced, a motion which emphasizes the need for
emergency relief to avert the “life-threatening risk to Mr. O’Neal.” (Dkt. 92, at 13).

2   See    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Sept. 24, 2020).

3 The medical records attached to O’Neal’s motion consistent the records of two visits 2014 visits to a
Prarie View, Inc., and are focused on his mental condition some six years ago. His personal affidavit
merely states that he was “borderline obese” when he arrived in prison, and that he has “gained weight
from all the sugary food they give us.” (Dkt. 92-5).
                                                    2
        Case 6:17-cr-10004-JTM Document 97 Filed 09/24/20 Page 3 of 3




      IT IS ACCORDINGLY ORDERED this day of September, 2020, that the

defendant’s Motion for Compassionate Release (Dkt. 92) is hereby denied.




                                       J. Thomas Marten
                                       J. Thomas Marten, Judge




                                          3
